          Case 3:20-cv-00241-JWD-RLB          Document 1     04/21/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


JAMIE CORLEY              *                                CIVIL ACTION NO.
                          *                                3:20-cv-241
VERSUS                    *                         @
                          *
LIFE INSURANCE COMPANY OF *
NORTH AMERICA             *
                          *
* * * * * * * * * * *


                                       COMPLAINT

         Complainant, JAMIE CORLEY, a natural person of the full age of majority,

domiciled and residing in the Parish of East Baton Rouge, State of Louisiana, with respect,

avers:

                                              I.

         Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA

(hereinafter LINA), is a foreign insurance corporation, having the State of Pennsylvania as

its state of incorporation and principal business establishment, authorized to do and doing

business within this district of the State of Louisiana.

                                              II.

         This Court has jurisdiction over this controversy on the grounds of Diversity of

Citizenship, as Complainant is a citizen of the State of Louisiana, and Defendants are

citizens of a state other than Louisiana, and the amount in controversy exceeds $75,000.
        Case 3:20-cv-00241-JWD-RLB           Document 1      04/21/20 Page 2 of 4




                                             III.

       Alternatively, this Court has jurisdiction over this controversy on the grounds of

Federal Question Jurisdiction under ERISA.

                                             IV.

       Since on or about April 9, 2018, while employed by CGI Technologies & Solutions,

Inc. as a business liaison, Complainant has been, is now and will remain in a continuous

state of disability and/or reduced ability to secure gainful employment, which disability

began while Complainant was domiciled and residing at all relevant times in East Baton

Rouge Parish, Louisiana, as a result of her medical condition and diagnosis of chronic neck

and low back pain, bilateral hip pain, spondylosis of the cervical spine, spondylosis of the

lumbar spine and accompanying disability manifestations of same which prevent her from

performing the duties of her own occupation as well as any other occupation.

                                              V.

       At all relevant times, in full force and effect was a policy of short term and long term

disability insurance issued by defendant, LINA, which insures Complainant and which

entitles Complainant to benefits for the above-described disability.

                                             VI.

       The Complainant has been at all relevant times, and will remain into the future,

disabled within the meaning of the disability insurance policy written by LINA.



                                             2
         Case 3:20-cv-00241-JWD-RLB          Document 1      04/21/20 Page 3 of 4




                                            VII.

       Defendant, LINA has failed to pay benefits to Complainant to which she is clearly

entitled under the LINA insurance policy.

                                            VIII.

       The actions of Defendant, LINA, constitute arbitrary and capricious failure to pay

benefits which are clearly due to the Complainant, despite adequate proof of loss.

                                             IX.

       The Complainant is entitled to receive total disability benefits as defined by the

LINA insurance policy.

                                             X.

       All legally required administrative remedies have been exhausted.

       The Complainant is further entitled to all costs of these proceedings, and attorney

fees from LINA, expended by Complainant in pursuit of her claims.

       WHEREFORE, Complainant, JAMIE CORLEY, prays for judgment in her favor

and against Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA, for

benefits, enforcing her rights and clarifying her rights to future benefits, in such an amount

as will fairly and fully compensate her according to law, together with legal interest, costs,

and reasonable attorney fees.



                                             3
Case 3:20-cv-00241-JWD-RLB   Document 1     04/21/20 Page 4 of 4




                                   Respectfully Submitted,

                                         s/J. Price McNamara
                                   ____________________________
                                   J. PRICE McNAMARA (20291)
                                   10455 Jefferson Highway, Ste. 2B
                                   Baton Rouge, LA 70809
                                   Telephone: 225-201-8311
                                   Facsimile: 225-612-6973
                                   Email: price@jpricemcnamara.com
                                   Attorney for Complainant,
                                   JAMIE CORLEY




                             4
